PER CURIAM.
The City of Coral Springs, by resolution, required Florida National Properties, Inc., to execute a contract denominated as a “Private Streets Agreement.” This contract was a necessary condition precedent *463to the city’s issuance of certain building permits and plat approvals in a Florida National residential development. Florida National brought suit for declaratory relief, suffered an adverse final judgment at the trial court level, and appeals.
The issue is whether it was appropriate for the city to impose conditions on the approval of a plat and the subsequent issuance of building permits by resolution rather than by ordinance. We hold that it was not and reverse. Cf Barry v. Garcia, 573 So.2d 932, 938-39 (Fla. 3d DCA), rev. denied, 583 So.2d 1034 (Fla.1991). We do not reach the question of whether such conditions contained in a properly enacted ordinance would pass constitutional muster, nor do we consider the additional points on appeal.
We remand for further appropriate proceedings.
REVERSED AND REMANDED.
ANSTEAD, HERSEY and KLEIN, JJ„ concur.